215 F.2d 35
94 U.S.App.D.C. 219
WILLIAMS,v.UNITED STATES.
No. 11921.
United States Court of Appeals District of Columbia Circuit.
Argued June 9, 1954.Decided June 24, 1954.

Mr. Thomas J. Pearson, Washington, D.C., for appellant.
Mr. Gerard J. O'Brien, Asst. U.S. Atty., Washington, D.C., with whom Mr. Leo A. Rover, U.S. Atty., and Messrs. Lewis A. Carroll and Victor W. Caputy, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, jointly with one Brown, for the


2
unauthorized use of a vehicle1 and for the grand larceny of an automobile, some vending machines, candy, etc.2  He was tried, received a directed verdict of acquittal upon the charge of grand larceny of the automobile, and was convicted on the first count and the remainder of the second count.


3
Appellant presents a number of points, principally that if he was guilty of any crime it was committed in Maryland and that the court should have granted a judgment of acquittal because it was not shown that he was present at the original taking of the automobile or other property or that he used the automobile in the District of Columbia.  We think the proof was ample that appellant aided and abetted those who took the automobile and the property, and as an aider and abettor he was liable as a principal.3  The evidence showed that the planning and the taking were within the District of Columbia and that the appellant, in the District of Columbia, participated in various acts which were part, both preliminarily and subsequently, of the criminal venture.  We find no error which affected the substantial rights of the appellant.


4
Affirmed.



1
 37 Stat. 656 (1913), D.C. Code, Sec. 22-2204 (1951)


2
 31 Stat. 1324 (1901), 50 Stat. 628 (1937), D.C. Code, Sec. 22-2201 (1951)


3
 31 Stat. 1337 (1901), D.C. Code § 22-105 (1951); 18 U.S.C. § 2